Title: To James Madison from David Jameson, 15 September 1781
From: Jameson, David
To: Madison, James


Dr. Sir
Richmond Sep 15. 1781
I was not favoured with any letter from you by this weeks post. In my letter by last Post I gave you reason to suppose Gen. Washington was in Virga. A man from Fredsbg assured me just as I was closing my letter, that the Genl. had crossed Potowmack. I am truly sorry for the mistake. The Governor is at Camp—the Delegates Lr to him I recd., and am much pleased to find Col Laurens is arrd. with the Clothing Arms &c. It is unlucky the Vessels did not come further South.
   
   I hope we shall have part of the Clothing for the Virga line, they are very bare[?] & we have it not in our power to do much for them

 The Clerk of the House of Delegates is not yet come to Town, as soon as he does, I will apply to him for the Indian treaty you desire. I inclose you the acts of the last Session of Assembly. I cannot get from Mr Harrison the payMaster, A list of the S. Caro. officers & the Sums advanced them from our Treasury Is it not high time Congress should reimburse the large Sums expended by this State on Accot. of the ceded Lands—Claims for considerable sums are now demanded which Mr Pollock says he advanced, and wch. we are quite unable to pay. A Mr. Clarke Mr Pollocks agent in Phila. presses for payment. I have advised Mr Ross to write to the Delegates on the occasion.
It is not in my power to give you a partr. accot. of the engagement between the French & British Fleets off our Capes last week—perhaps you may obtain this accot from the french Minister It is reported that some british transports were sent in two days ago. I wrote you in my last that neither of the printers had paper enough to publish a Gazette I am with great esteem
dr Sir Yr obedt hb Ser
David Jameson
